              Case 1:19-mc-00349 Document 2 Filed 07/24/19 Page 1 of 2
             JUDGE ABRAMS
                         IN THE UNITED STA TES DISTRICT CO R"fiDC-SDNY
                       FOR THE SOUTHERN DISTRICT OF NEW ffm<t.Jl\lENT
                                                                       I   ELECTRONICALLY FILED
                                                                       I DOC #: _ _ _--r----
U.S. EQUAL EMPLOYMENT                                   •       •      1   D \TE FILED:   1 {) 'i fl ('1
OPPORTUNITY COMMISSION,                              Misc. Action No:---                          _.



                v.
                        Applicant,
                                                      l 9MISC;j49
NEW YORK STATE DEPARTMENT
OFT AXA TI ON AND FINANCE,

                        Respondent.


                                  ORDER TO SHOW CAUSE

        Applicant United States Equal Employment Opportunity Commission ("EEOC") has

filed an Application for an Order to Show Cause why a certain administrative subpoena should

not be enforced. The EEOC states that Subpoena No. NY-A18-016 was issued to Respondent

New York State Department of Taxation and Finance, pursuant to Section 710 of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-9, on June 8, 2018, in connection with

the EEOC's investigation of EEOC Charge Nos. 520-2016-01734 and 520-2016-01736.

        It is hereby ORDERED that:

        1.      Applicant shall serve Respondent with a copy of its Application and all

supporting materials and with a copy of this Order, by sending them via Certified Mail in the

manner specified by NY CPLR § 307.2, within three (3) business days of the entry of this Order;

and Applicant shall file proof of service once such service has been completed;

       2.       Respondent shall file and serve its answer to the Application within 30 days of

entry of this Order;
                     Case 1:19-mc-00349 Document 2 Filed 07/24/19 Page 2 of 2



             3.        Applicant shall file and serve any reply in support of its Application within 14

     days after the filing of Respondent's answer; and

             4.        Respondent shall appear on the   \;}"\V\ day of SeQtO::o'ot:r        , 2019, at
 /
/    3r"co ?•rn,        in Courtroom   \5ct.a , United States Courthouse, L\Q    R)\e,y    S::{ ..   ~

     New York, NY, and show cause why it should not be compelled to comply with the Subpoena

     issued to it.




/                                                    UNITE~DISTRICT JUDGE




                                                        2
